Citation Nr: 0624495	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for traumatic chest wall 
defect (claimed as residuals of pneumothorax), currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk


INTRODUCTION

The veteran had active service from April 1950 to April 1954.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Review of the record reveals that on the February 2005 VA 
Form 9 the veteran stated that he had been treated for four 
spontaneous pneumothoraces at the VA Medical Center in 
Durham, NC.  The RO has not obtained these records, which are 
necessary in determining whether the veteran is eligible for 
periods of a 100 percent disability rating under Note (2) of 
Diagnostic Code 6845.  38 C.F.R. § 4.97 (2005).  VA records 
are considered part of the record on appeal, since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Requests for VA medical records 
must be made, because the evidence is not currently complete.  
Further, the RO should schedule another VA examination, as 
the veteran's most recent VA examination took place in 
January 2004, and the veteran should be examined in light of 
any records obtained from  the Durham VAMC.

The veteran is hereby informed of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain the veteran's 
treatment records, if any, from the VA 
hospital in Durham, North Carolina, in 
connection with treatment for spontaneous 
pneumothorax.

2.  The RO should schedule a new VA 
examination of the veteran to determine 
whether there has been any change in his 
chest wall disorder since his hospital 
treatment for pneumothoraces.  The claims 
folder must be made available for the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
special studies deemed necessary should be 
performed and a complete rationale for all 
opinions expressed must be provided.

3. Once the above requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased rating.  If the decision remains 
adverse to the veteran, the RO should 
furnish the veteran and his representative 
with an appropriate SOC and an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


